Title: Notes on Jefferson’s Memorandum for Barbé-Marbois, [ca. 1 August] 1782
From: Madison, James
To: 


Editorial Note
These notes on Thomas Jefferson’s answers to queries of François, Marquis de Barbé-Marbois, secretary of the French legation in Philadelphia, can be only approximately dated. Having been asked by Marbois in the autumn of 1780 “to give some details” on twenty-two listed subjects relating to Virginia, Joseph Jones referred them to Governor Jefferson for reply (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., IV, 166–67; V, 58; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., II, 116, n. 1; III, 331, n. 1). The pressure of official duties and the emergencies caused by the British invasions delayed Jefferson’s response until 20 December 1781.
Jefferson asked Jacquelin Ambler to forward this letter and emphasized that, in doing so, “more attention should be paid to safety than dispatch.” Bearing this caution in mind, Ambler held the letter for “Several weeks” before he was enabled by David Jameson to have it delivered to the Comte de Rochambeau in Williamsburg for dispatch by a “trusty Messenger” to Marbois in Philadelphia (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., VI, 165, 171–72). Before conveying his thanks to Jefferson in a letter of 22 April 1782, Marbois had retained the notes long enough to make a copy of them, to feel warranted in believing that the merchant ship on which the original was being taken to France had escaped capture by “corsaires anglois” hovering in Delaware Bay or off the Delaware capes, and to show either the copy or the original to Charles Thomson, who as early as 29 January had manifested an interest in the notes (ibid., VI, 142 n., 149, 177–78; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 119–20; 121, n. 6). About mid-April 1782 was therefore the earliest time that JM could have seen them.
Probably JM did not see the notes or make the present condensation until several months later. In a letter to Jefferson on 16 April and in letters to Randolph on 1 May and 11 June 1782, stressing the need to prepare a detailed defense of Virginia’s claim to the trans-Appalachian West, JM almost certainly would have referred to the relevant information in Jefferson’s memorandum if he had read it by those dates (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 154–55; 195–97; 333). In a letter of 5 July, Randolph remarked to JM that the number of Virginia militia in 1780 was about 50,000 or approximately one-fifth of the white population. Eleven days later JM replied: “Your computation of the numbers in Virga. tallies very exactly with one transmitted by Mr. Jefferson in an answer to several queries from Mr. M——s. It is as accurate as the official returns to the Executive of the militia would admit. His proportion of the fencibles to the white souls is stated precisly as your computation states it” (ibid., IV, 394–96; 417–19; 419, n. 5).
To have read Jefferson’s “answer” on this topic does not necessarily mean, of course, that JM had also taken his notes by 16 July. Granting that the notes reproduced here are all that he took, he did not include in them the data upon which he based the above observation to Randolph. In writing to him on 13 August (q.v.), JM followed a comment about having “lately seen a fact stated by” Jefferson, with a paraphrase of a passage either in Jefferson’s answers to Marbois or in his own notes on those answers. This evidence, although obviously inconclusive, suggests that JM made his notes about 1 August 1782. At that time he was eager to amass additional facts to strengthen his defense of Virginia’s title to the West. Thus it is not surprising that he confined his note-taking to the portions of Jefferson’s memorandum which dealt with the charters of Virginia, and “its limits and boundaries” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., IV, 166).
In 1782 this memorandum was already “voluminous,” but it would be “swelled nearly to treble bulk” by Jefferson before becoming three years later his memorable Notes on the State of Virginia (JM to Randolph, 26 November 1782; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (17 vols. to date; Princeton,
        N.J., 1950——)., VI, 467; VIII, 147). By November 1782 Jefferson was reported to have “lost” his retained copy of the answers which he had sent to Marbois (Randolph to JM, 16 November 1782). These documents, the copy made by Marbois, and the copy possibly made by Charles Thomson, have all disappeared. For this reason JM’s notes, although mostly confined to a single subject, seem to be the only extant evidence of even a brief portion of what Jefferson wrote in his original memorandum.
 
[ca. 1 August 1782]

The Charters of the State of Virginia
1. 1584. March 25. 26. El: The letters patents granted by the Queen’s majestie to M. Walter Raleigh, now Knight for the discovering and planting of new lands and countries to continue the Space of six years & no more 3.Hakluyt. 243
1589. Mar. 7. 31 El: an assignment by Sr. Walter Raleigh for continuing the action of inhabiting and planting his people in Virginia. Hakluyt’s voiages 1st. Ed: (1580) p. 815.
1607. Mar. 9. 4 Jac. I. Letters patents to Sr. Thos. Gates Sr. George Somers & others for two several colonies to be made in Virginia and other parts of America. Stith’s Hist: ap. No. 1.
1609. May 23. 7 Jac. I. The second charter to the Treasurer and company for Virginia erecting them into a body politic. Stith. append. No. 2
1611/12 Mar. 12. 9 Jac: I. An Ordinance & Constitution of the Treasurer, council & company in England for a Council of State and General Assembly in Virginia. Stith do. No. 4.
1649. Sep. 18. 1. Car. 2. A grant of the Northern neck of Virginia to Ld. Hopton, Ld. Jermyn, Ld. Culpeper, Sr. John Berkeley, Sr. Wm. Morton, Sr Dudley Wyatt & Thomas Culpeper.
1651. Mar. 12. temp. Reipubl: Articles at the Surrender of the Country agreed to at James City in Virginia by the Commissioners of the Council of State by the authority of the Parliament of England, and by the Grand Assembly of the Governor, Council and Burgesses of that Country [the following are material articles of this Convention]
I. It is agreed and cons’ted that the Plantation of Virginia and all the Inhabitants thereof shall be and remain in due obedience and subjection to the Commonwealth of England according to the laws there established, and that this submission and subscription be acknowledged a voluntary act, not forced or constrained by a conquest upon the Country, and that they shall have and enjoy such freedoms and privileges as belong to the freeborn people of England.
IV. That Virginia shall have and enjoy the antient bounds and limits granted by the Charters of the former kings, and that we shall seek a new Charter from the parliament against any that have intrenched upon the rights thereof.
VI. That the privilege of having fifty acres of land for every person transported in this colony shall continue as formerly granted.
VII. That the people of Virginia have free trade as the people of England do enjoy to all places and with all nations, according to the laws of that commonwealth, and that Virginia shall enjoy all privileges equal with any English plantation in America.
VIII. That Virginia shall be free from all taxes, customs and impositions whatsoever, and none to be imposed on them without consent of the Grand Assembly, and that neither forts nor castles be erected, nor garrisons maintained without their consent.
1669. May 8. 21. Car: 2 A confirmation of the grant of the Northern Neck of Virginia to the E. of St. Albans, Ld. Berkeley, Sr. Wm. Morton and John Tretheway.
1676. Oct. 10. 28. Car: 2: The charter of King Charles the 2d. to his subjects of Virginia.
1688. Sep: 27. 4. Jac: 2. A confirmation of the grant of the Northern neck of Virginia to Lord Culpeper.
The following Charters also, tho’ objected to at the time of their passing, yet having been acquiesced under during the royal government, and ultimately confirmed by the present commonwealth at the time of establishing its constitution are interesting to Virginia so far as they change the limits fixed by former charters:
1632. June 20. 8. Car. 1. A grant of Maryland to Cecilius Calvert baron of Baltimore in Ireland.
1662/3. Mar. 24. 15. Car. 2. The first charter granted by Car. 2. April 4. to the proprietaries of Carolina, to wit, to the E. of Clarendon. D. of Albemarle. Ld. Craven, Ld Berkeley Ld. Ashley, Sr Geo: Carteret, Sr Wm. Berkeley, Sr Jo. Colleton. Mem: del’Amerique. 554 Virginia is bounded East by the Atlantic Ocean &c &c
By admeasurements through nearly the whole of the line dividing Virga. from N. Carolina, and supplying the unmeasured parts from good data the Atlantic & Mississippi are found in this latitude to be 758 miles distant equal to 13°38′ of long: reckoning 55 M. 3144 f to the degree. This being our comprehension of long: that of our lat: taken between this & Masons & Dixon’s line which is in lat. 39°.43′.42″.4 is 3°.13′.42″.4 equal 223.3 Miles, supposing a degree of a great circle to be 69. M. 854 f. as computed by Cassini.
The area of Virga. is nearly 100,000, or more exactly 98,886 square miles whereof 60,000, more exactly 58,861 lie westward of the Alleghany Mountains. This is somewhat larger than the islands of G.B. & Ireland which are reckoned at about 90,000, more exactly 88,357 square miles.

